                       Case 1:20-cv-10090-VSB Document 14 Filed 07/26/21 Page 1 of 2



                                                                                            7/26/2021
                                                                                 Plaintiff is hereby directed to file any
                                                                                 amended complaint by on or before
                                                                                 August 5, 2021. Defendants' deadline to
                                                                                 respond is accordingly extended until
                                                                                 August 19, 2021.
                                                 THE CITY OF NEW YORK
GEORGIA M. PESTANA                              LAW DEPARTMENT                                     MATTHEW W. McQUEEN
Acting Corporation Counsel                          100 CHURCH STREET                                           Senior Counsel
                                                    NEW YORK, NY 10007                                    phone: (212) 356-2423
                                                                                                            fax: (212) 356-3509
                                                                                                  email: mmcqueen@law.nyc.gov




                                                                         July 23, 2021

          BY ECF
          Honorable Vernon S. Broderick
          United States District Judge
          United States District Court
          Southern District of New York
          40 Foley Square
          New York, New York 10007

                             Re: Calvin Spence v. City of New York, et. al.
                                 20 CV 10090 (VSB)

          Your Honor:

                           I am an Assistant Corporation Counsel in the Office of Georgia M. Pestana,
          Acting Corporation Counsel of the City of New York, and I represent defendants Kevin Weber
          and The City of New York (“Defendants”) in the above-referenced matter. Defendants write to
          respectfully request (1) that the Court set a date certain for plaintiff to amend the complaint; and
          (2) that defendants be allowed two weeks after that date to file their motion to dismiss, should
          plaintiff fail to amend. Alternatively, if the Court does not set a date for plaintiff to amend,
          defendants respectfully request a two-week extension of time from today, to August 6, 2021, to
          file their motion to dismiss.

                          By way of background, on June 23, 2021, defendants served a Rule 11 Safe
          Harbor letter on plaintiff. Plaintiff’s counsel, Samuel DePaola, since requested defendants’
          consent to file an amended complaint and advised if defendants did not consent plaintiff would
          amend his complaint as a matter of right after defendants file their motion to dismiss.
          Accordingly, defendants consented, but advised plaintiff that they do not believe that his
          proposed amended complaint cures all defects in his complaint and requested that plaintiff
          reconsider their June 23 letter and withdraw all claims discussed in the letter. On July 20, Mr.
          DePaola informed the undersigned that he would be sending a final proposed amended complaint
          shortly and would seek leave to amend the complaint by the end of the week. Having not heard
          from Mr. DePaola since that time, the undersigned sent Mr. DePaola an e-mail this morning at
          5:14am requesting confirmation that he would be filing his motion to amend today, and also
         Case 1:20-cv-10090-VSB Document 14 Filed 07/26/21 Page 2 of 2




advising that defendants would need to write to the Court to request additional time to file their
motion to dismiss in the event that plaintiff does not file today, given that the undersigned
stopped working on the motion in anticipation of plaintiff amending the complaint. The time is
now 7:10 PM, almost 14 hours after the above-referenced e-mail was sent, and Mr. DePaola has
not responded.

               Accordingly, for the reasons discussed herein, defendants respectfully request (1)
that the Court set a date certain for plaintiff to amend the complaint; and (2) that defendants be
allowed two weeks after that date to file their motion to dismiss, should plaintiff fail to amend.
Alternatively, if the Court does not set a date for plaintiff to amend, defendants respectfully
request a two-week extension of time from today, to August 6, 2021, to file their motion to
dismiss, and corresponding extensions of time for plaintiff’s opposition and defendants’ reply.

               Defendants thank the Court for its time and consideration in this regard.

                                                            Respectfully submitted,

                                                             /s/ Matt McQueen

                                                            Matthew W. McQueen
                                                            Special Federal Litigation Division

cc:    Samuel C. DePaola, Esq. (by ECF)
       Attorney for Plaintiff




                                                2
